Exhibit 99.1 U.S. Department of Health and Human Services BARDA Industry Day Presentation Washington, DC January 12, 20100 James A. Joyce Chairman, CEO Forward Looking Statements MY PRESENTATION CONTAINS PREDICTIONS, ESTIMATES, AND OTHER FORWARD LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES, INCLUDING WHETHER AND WHEN OUR HEMOPURIFIER® AND OTHER PRODUCT OFFERINGS ARE SUCCESSFULLY DEVELOPED AND INTRODUCED, MARKET ACCEPTANCE OF OUR HEMOPURIFIER® AND OTHER PRODUCT OFFERINGS, REGULATORY DELAYS, MANUFACTURING DELAYS, AND OTHER RISKS DETAILED IN OUR SEC FILINGS ACCESSIBLE ONLINE AT WWW.SEC.GOV OR WWW.AETHLONMEDICAL.COM A Broad-Spectrum Antiviral Platform Technology The BARDA Strategic Objectives •To identify and support the development of innovative broad-spectrum: •Countermeasures •Technologies •Platforms •Strategies that address traditional, enhanced, emerging, and advanced threats •Adjunct or adjuvant therapies that improve countermeasure performance The Hemopurifier® The first medical device to selectively remove infectious viruses and immunosuppressive toxins from circulation Leverages the established infrastructure of 90,000+ U.S. based dialysis stations Additional Infrastructure to Deliver Hemopurifier® Therapy •CRRT machines already located in hospitals and clinics throughout the U.S. •Portable pump configurations Mechanism of Action Mannose 1.Separation of particles below 250nm from the circulatory system 2.Immobilized lectin affinity agents then selectively bind to unique high mannose structures resident on viral glycoproteins that coat viral pathogens Lectin Binding Sites Dual Benefit of Action Antiviral & Immunotherapeutic •Antiviral •Rapid real-time clearance of infectious viral pathogens •Immunotherapeutic •Fulfills unmet medical need of clearing virally-shed immunosuppressive glycoproteins •Regulatory Path: Device vs. Drug •70 human treatment experiences •IDE on file with FDA •GMP manufacturing already established •Substantial viral load reductions in human HIV and HCV studies •Follow-on HCV studies initiated •Proven broad-spectrum capabilities against bioterror and pandemic threats Hemopurifier® Selected Quick Facts Virus Collaborator Ebola USAMRIID/CDC Dengue NIV/WHO Lassa SFBR West Nile Battelle H5N1 Avian Battelle 1918-r Spanish Flu Battelle 2wine Battelle Monkey Pox Battelle In Vitro Confirmations Against Bioterror and Pandemic Threats The Hemopurifier® improves public health emergency preparedness against: •Traditional Threats •Enhanced Agents •Emerging Pathogens •Advanced Agents "The Aethlon Hemopurifier® is the only strategy to address the breadth of pathogens that could be weaponized as agents of bioterrorism." Ken Alibek First Deputy Director of Biopreparat Traditional Threats Known naturally occurring threats such as Smallpox, Ebola, Marburg, Lassa •The Hemopurifier® serves as an adjunct to improve the benefit of established and candidate treatment strategies •The Hemopurifier® provides a first-line countermeasure strategy against threats not addressed by drug or vaccines Enhanced Agents Traditional threats that have been genetically modified to enhance virulence or circumvent drug and vaccine therapies •The Hemopurifier® serves as a first-line countermeasure against enhanced agents •Provides adjunct strategy to strengthen benefit of therapies proven safe and effective against similar pathogen threats •Assists in characterization of enhanced agents Emerging Pathogens Previously unrecognized pathogens that occur naturallysuch as SARS or future strains of pandemic influenza •The Hemopurifier® is a candidate first-line countermeasure against emerging pathogens •Provides adjunct strategy to strengthen benefit of therapies proven safe and effective against similar pathogen threats •Assists in early characterization of emerging pathogen threats Advanced Agents Novel pathogen artificially engineered to bypass traditional drug and vaccine countermeasures or enhance disease severity •The Hemopurifier® represents the sole first-line treatment strategy against advanced agents •Assists in early characterization of advanced agents The Hemopurifier® also provides a therapeutic mechanism to address at-risk populations for whom drug and vaccine therapies may be contraindicated •Immunocompromised •Children •Pregnant women •Senior Citizens Stockpile Implications •> 4 year shelf life •Refrigeration not required •Therapeutic demand in HCV, HIV, and cancer provides replenishing FIFO stockpile Selected Examples of Therapeutic Filtration •Kidney dialysis •Hepatitis-C Virus •Marburg Plasmapheresis (1990) •Anthrax Toxin Plasmapheresis (2001) 2001 Anthrax Survivor "It's hard to say what saved me, but one of the things was plasmapheresis.
